Citation Nr: 0104383	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  96-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by carcinoma of the nose.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection a 
gastrointestinal disorder.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by gastrointestinal distress.

4.  Entitlement to an increased rating for residuals of 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990, from December 1990 to March 1991, and from 
June 1991 to November 1991.

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

On the veteran's VA Form 9 substantive appeal, which was 
received in January 1996, he requested a personal hearing 
before a member of the Board.  In a statement received in 
February 1996, the veteran's representative requested both a 
Travel Board and an RO personal hearing for the veteran.  
During the veteran's June 1996 personal hearing at the RO, he 
stated that he would wait to see if he received an adverse 
decision from the RO prior to making a decision on a Travel 
Board hearing.  On a VA Form 21-4138 Statement In Support of 
Claim, which was received in February 1998, and in an April 
1998 Report of Contact the veteran indicated he did not 
desire a Travel Board hearing.  In a June 1999 letter the RO 
requested that the veteran indicate whether he desired a 
personal hearing before the RO, and stated that, if the 
veteran did not respond within 60 days, the RO would 
interpret the lack of a response as meaning the veteran did 
not "want a personal hearing of any kind."  There is no 
evidence of record of a response by the veteran to this 
letter.  Accordingly, the Board finds that the veteran has 
withdrawn his request for a hearing before a member of the 
Board, and does not desire an additional RO hearing.  See 38 
C.F.R. § 20.704(e) (1999).  As noted in the REMAND portion of 
this decision, however, the veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.

The issues of service connection for an undiagnosed illness 
manifested by carcinoma of the nose, service connection for 
an undiagnosed illness manifested by gastrointestinal 
distress, service connection for gastrointestinal distress on 
a direct basis, and an increased rating for residuals of a 
lumbosacral strain, will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  In October 1992 the RO denied the veteran's claim for 
service connection for gastrointestinal distress.  The 
veteran did not appeal that determination.

2.  Additional evidence submitted since the RO's October 1992 
decision consists of an August 1994 VA Persian Gulf Registry 
examination report; a November 1994 VA orthopedic examination 
report; a March 1996 VA psychiatric examination report; a 
March 1996 VA examination report; May 1996 statements from 
the veteran's mother, wife, and friend; a transcript of the 
veteran's June 1996 personal hearing at the RO; April 1990 
through March 1997 VA treatment and hospitalization reports; 
a July 1996 VA orthopedic examination report; an August 1996 
VA ear, nose and throat examination report; two (2) November 
1996 Armed Forces Institute of Pathology (AFIP) reports; a 
May 1997 VA orthopedic examination report; additional service 
medical records; an April 1997 private treatment report; 
March and April 1998 statements from service comrades; a June 
1998 VA eye examination report; a June 1998 VA psychiatric 
examination report; three (3) October 1998 VA examination 
reports; a January 2001 AFIP report; nine (9) statements by 
the veteran, dated from January 1996 to October 1998; a May 
2000 representative statement in lieu of a VA Form 646; and a 
January 2001 Written Brief Presentation.

3.  A portion of the evidence received since the October 1992 
decision bears directly and substantially upon the issue 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, which denied service 
connection for gastrointestinal distress, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.304, 20.113 (2000).

2.  New and material evidence has been received since the 
October 1992 rating decision, and the claim for service 
connection for a gastrointestinal condition is reopened.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 5108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.156(a)(b), 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The October 1992 rating decision, denying the veteran's claim 
for service connection for gastrointestinal distress, became 
final when the veteran did not file a substantive appeal 
within one year of the date he was notified of the 
unfavorable determination.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991);  38 C.F.R. §§ 3.104, 
3.156(a)(b), 20.302, 20.1103 (1999); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Court has set forth a sequential analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc). The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  Then, 
after a determination that new and material evidence has been 
submitted, VA must ensure that the duty to assist has been 
fulfilled before proceeding to a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

In October 1992 the RO denied the veteran's claim for service 
connection for gastrointestinal distress on the basis that no 
medical evidence had been presented showing a current chronic 
gastrointestinal disability.  The Board also notes that, 
while not discussed in the October 1992 decision, there was 
also no evidence submitted of the manifestation to a 
compensable degree of any chronic disease shown in 38 C.F.R. 
§ 3.309, such as peptic ulcer disease, or of a nexus, or 
link, between any currently diagnosed chronic 
gastrointestinal condition and the veteran's active duty 
service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
October 1992 decision shall be evaluated.  The evidence 
submitted since that time consists of an August 1994 VA 
Persian Gulf Registry examination report; a November 1994 VA 
orthopedic examination report; a March 1996 VA psychiatric 
examination report; a March 1996 VA examination report; May 
1996 statements from the veteran's mother, wife, and friend; 
a transcript of the veteran's June 1996 personal hearing at 
the RO; April 1990 through March 1997 VA treatment and 
hospitalization reports; a July 1996 VA orthopedic 
examination report; an August 1996 VA ear, nose and throat 
examination report; two (2) November 1996 Armed Forces 
Institute of Pathology (AFIP) reports; a May 1997 VA 
orthopedic examination report; additional service medical 
records; an April 1997 private treatment report; March and 
April 1998 statements from service comrades; a June 1998 VA 
eye examination report; a June 1998 VA psychiatric 
examination report; three (3) October 1998 VA examination 
reports; a January 2001 AFIP report; nine (9) statements by 
the veteran, dated from January 1996 to October 1998; a May 
2000 representative statement in lieu of a VA Form 646; and a 
January 2001 Written Brief Presentation.

While almost all the evidence submitted pertains to disorders 
other than a gastrointestinal condition, the veteran has, 
during an October 1998 VA examination, reported having 
undergone "extensive gastrointestinal consultation," 
including two reported sigmoidoscopies or colonoscopies, with 
biopsies.  Also included in the medical evidence is a report 
of a March 1997 proctosigmoidoscopy with a notation, under 
the heading "THERAPEUTIC PLAN," OF "[a]wait pathology."  
Also noted on that report, under the heading "FINAL 
COMMENTS/PLAN," are the notations "GI clinic in one 
month," and "Colonoscopy in future (determine in GI 
clinic)."

Accordingly, while the Board notes that reports of most of 
these follow-up procedures, tests, and clinic visits are not 
in the claims file, the one report cited above is sufficient 
to conclude that this evidence is both "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant, in that it might satisfy the 
requirement of medical evidence of a current disability, that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 U.S.C.A. § 5108.  Accordingly, 
the veteran's request to reopen his claim for service 
connection for a gastrointestinal disorder, on a direct 
basis, must be granted.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a gastrointestinal 
disorder, on a direct basis, and that claim is reopened.


REMAND

I.  Service connection for an undiagnosed illness manifested 
by carcinoma of the nose

A March 1994 VA pathology report (from the findings of the 
Armed Forces Institute of Pathology (AFIP)), after testing a 
portion of white soft tissue from the left-anterior nasal 
septum, contained a diagnosis of consistent with an atypical 
sinonasal (Schneiderian) papilloma.

An April 1994 VA pathology report (from the findings of the 
AFIP as to two specimens), revealed diagnoses of (1) left 
nasal squamous-cell carcinoma in the situ, cancer present at 
12 o'clock, and (2) squamous metaplasia (benign), marked at 
the inferior rim of the septum.  There was no etiology 
opinion contained in that report.

An August 1994 VA pathology report (from the findings of the 
AFIP), of one specimen of an intranasal lesion, contained a 
diagnoses of focal severe dysplasia, margins free.  Dysplasia 
has been defined as abnormality of development.  Dorland's 
Illustrated Medical Dictionary 517 (28th ed., 1994).  

An August 1996 VA examination report reveals a diagnosis of 
status post excision, squamous cell carcinoma in the situ of 
the left nasal septal mucosa.

An October 1996 VA computed tomography (CT) of the sinuses 
contains an impression of some minimal mucosal thickening at 
the posterior-most aspect of the septated sphenoid sinus; 
minimal to mild mucosal swelling about the nasal turbinates; 
patent osteomeatal complexes; no significant opacification of 
the ethmoid air cells; some minimal mucosal thickening about 
the anteroinferior aspect of the right ethmoids; patent, 
posteriorly, osteomeatal complex; no significant mucosal 
thickening of the maxillary antrum; no evidence of bony 
destruction; and no definite identification of recurrence.

A November 1996 VA prescription form contains a diagnosis of 
severe atypia/dysplasia of the left nasal septum, no residual 
inverted papilloma.

A November 1996 VA pathology report contains a diagnosis of a 
lesion of the left nasal septum, being an inverted 
Schneiderian papilloma with focal atypia.

Another November 1996 VA pathology report contains diagnoses 
(from the mucosa of the left nasal septum) of hyperkeratosis, 
severe atypia vs. dysplasia, negative for residual inverted 
papilloma.  A comment to that report notes that previous 
diagnoses of severe dysplasia and carcinoma-in-situ in 1994 
(x3) are noted.  Atypical epithelium was present at the 
lateral margins in the lower half of this material.  As 
previous material was sent to AFIP, material from 1996 was 
sent for follow-up consultation.

A November 1996 AFIP report contains a diagnosis of specimen 
number S96-4921, being from the nasal septum (recurrent 
lesion), of squamous metaplasia with marked papillary 
hyperplasia (possible small mucosal papilloma) with atypia.  
The diagnosis for specimen number S96-5491, from the nasal 
septum, was prominent squamous metaplasia with focal mild 
atypia.  The report noted that "[a]lthough we agree that the 
epithelium in both specimens is atypical, we do not believe a 
severe degree of dysplasia is present.  The most recent 
specimen is less atypical than previous ones (including S94-
449).  In the most recent specimen, although the squamous 
metaplasia is a bit 'immature' and therefore moderately 
cellular, most of the atypia may be a reactive type of 
atypia.  Nevertheless, continued follow-up care of the 
patient will be prudent."

A September 1997 VA treatment report contains a notation of 
"[s]o far no evidence of recurrence of tumor."

An October 1998 VA examination report contains notations 
that, upon physical examination, the veteran's nose was found 
to be normal, with no evidence of mucosal edema or polyps.  
The impression was frequent sinusitis by history, no findings 
today.

In response to the Board's December 2000 letter to the AFIP, 
requesting opinions as to tissue samples tested by the AFIP, 
a January 2001 letter from AFIP, which contains the statement 
that "[t]he issue before the Board is entitlement to service 
connection for carcinoma of the nose," also contains the 
statement that "[s]ince we do not perceive this veteran ... to 
have had carcinoma of the nose, from our point of view the 
issue is rendered moot."  The letter continued:

We at the AFIP examined a slide (AFIP 
[redacted], report dtd. Aug.22, 1994) 
from the first surgical specimen from the 
nasal septum and which was diagnosed as 
squamous cell carcinoma in-situ by the 
contributing VA Medical Center (VA [redacted].
We were unable to confirm the 
diagnosis of carcinoma and instead 
suggested the possibility of an atypical 
mucosal (schneiderian) papilloma.  ...  It 
seems unfortunate to us that the patient 
continues to carry in his records a 
diagnosis of carcinoma of the nose when 
we believe this diagnosis to be 
incorrect.  Perhaps this present letter 
can help to correct the records.

In [the Board's referral] letter, there 
is a reference (question #3) to papilloma 
which was raised again as a possibility 
in our letter of Nov. 20, 1996 (AFIP 
[redacted]).  It is questioned as to 
whether a papilloma could be related to 
the veteran's Persian Gulf War service.  
Although there is evidence that human 
papilloma viruses may be related to the 
genesis of sinonasal mucosal papillomas, 
there is no evidence to suggest that 
hydrocarbon combustion products (or any 
other environmentally airborne chemical 
compound) is involved in causation of 
such papillomas.  Moreover, the original 
lesion was quite tiny and was discovered 
(in early 1994) incidentally during the 
course of a septoplasty.  We do not 
consider it feasible that the lesion was 
engendered during Gulf War service ending 
November 1991.

For any help in making final judgments 
about this claim, we make the additional 
comments.  Whether the veteran's nasal 
lesion was indeed a papilloma or rather 
an atypical reactive metaplasia (rendered 
histologically unusual by papillary 
hyperplasia and partly by tangential 
sectioning), the lesion was quite small 
and did not require extensive surgery.  
There is no indication in the current 
records that there is a clinical sequela 
from either this lesion or the treatment 
of same.  The veteran's complaint of some 
symptoms of sinusitis would be entirely 
unrelated to the nasal septal papillary 
lesion.

Although we believe that the surgical 
pathologic specimens that we have 
examined enables us to adequately judge 
the nature of the nasal septal lesion 
that was present, for completeness we 
point out that we never have had an 
opportunity to examine two specimens that 
were obtained later in 1994: VA [redacted]
dtd April 5, and VA. [redacted] dtd Aug.23.  
If slides from these specimens are 
available and the Board would like us to 
examine them, we of course would be happy 
to do so.

Accordingly, in order to afford the veteran a complete 
analysis by the AFIP of all specimens, and thereby obtain a 
final conclusive answer to the question posed in the Board's 
December 2000 referral letter to the AFIP, and to competently 
adjudicate the veteran's claim, the Board believes the 
veteran's claim should be remanded to the RO to attempt to 
locate the specimens in question for submission to the AFIP.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

II.  Service connection for a gastrointestinal disorder

The Board notes that, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be codified 
at 38 U.S.C.A. § 5103A) was enacted.  That legislative 
enactment provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  As part of the assistance provided under 
subsection (a), VA must reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Thus, the veteran's claim must be remanded to the RO to 
obtain all the cited test and treatment reports, and, if 
necessary to afford the veteran a VA gastrointestinal 
examination to determine the etiology of any disorder found.  
38 C.F.R. § 19.9.

III.  Service connection for an undiagnosed illness 
manifested by gastrointestinal distress

If a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board finds that a disposition on the 
issue of service connection for a gastrointestinal disorder 
may have an impact on the adjudication of the issue of 
service connection for an undiagnosed illness manifested by 
gastrointestinal distress, especially if a diagnosis of a 
gastrointestinal disorder is rendered.  As such, the RO 
should develop and adjudicate the direct service connection 
issue prior to adjudication (or development) of the 
undiagnosed illness issue.  38 C.F.R. § 19.9.

IV.  Increased rating claim

An October 1993 letter from the United States Postal Service 
informed the veteran that he had been "found medically 
unsuitable for the position of Mail Handler" due to 
restrictions against "lifting, pulling or pushing greater 
than 30 pounds, and no work on slippery or uneven surfaces," 
caused by the residuals of lumbar spine injuries.

During a November 1994 VA orthopedic examination the veteran 
reported constant pain, averaging 6 on a scale of 1-10.  He 
also reported the pain did not keep him awake at night, nor 
was it accentuated with coughing or sneezing, nor does it 
radiate down his legs.  Frequent bending or heavy lifting 
exacerbates the pain.  Upon physical examination a normal 
gait, without the assistance of any device, was noted, and 
the veteran was noted to normally undress, dress, and mount 
and dismount the examining table.  The veteran was noted to 
be able to hop on either foot, heel and toe walk, squat and 
rise, raise and lower his arms, and forward bend normally.  
Full lateral flexion, rotation and extension of the lumbar 
spine was found.  No muscle atrophy or sensory or motor 
deficits were found, and straight leg raising was found to be 
negative bilaterally.  Knee jerk and ankle jerk were found to 
be 2+/2+, and no sciatic notch, tenderness, or muscle spasm 
was found.  The pertinent impression was chronic lumbosacral 
strain, no radiculopathy.  A note to that report indicated 
the examiner would order an X-ray of the lumbar spine.

A November 1994 X-ray report of the lumbar spine contained an 
impression of apparent old well-healed compression fracture 
of the first lumbar vertebra, with spina bifida of S1 noted.  
It does not appear that the examiner amended the November 
1994 examination report due to this X-ray report.

A May 1996 statement from the veteran's mother contained 
information that the veteran had "periodic episodes of 
extreme pain where he cannot function in his daily activities 
and must resort to resting."

A May 1996 statement from the veteran's "significant other" 
contained information that the veteran's back disability was 
manifested by "much pain" during "[s]imple activities such 
as exercise, sitting or standing for long periods, and 
lifting."

A May 1996 statement from a friend of the veteran contained 
information that the veteran's back disability had caused, on 
several occasions, the veteran to have to "just stop 
everything and sit down."

During the veteran's June 1996 personal hearing he testified 
that: he was rejected by the Postal Service in October 1993 
due to his back disability; his back is worse than it was at 
the time of the November 1994 VA examination; he has muscle 
spasms; he takes Motrin, 800 milligrams, which doesn't really 
help, and Flexeril, which puts him to sleep; he receives 
treatment for his back at the Phoenix VA Medical Center 
(VAMC); he had to go to the emergency room at the VAMC about 
45 days prior to the hearing, for his back; he has problems 
getting and keeping jobs due to his back; his back pain 
affects him socially in that he has to frequently sit down to 
rest; his back pain radiates down his left, but not his 
right, leg; he has numbness in the left leg, down to his 
toes; and he has had no neurological tests for radiculopathy.  
His "significant other" testified that: she has known the 
veteran for six years; she has observed the veteran in a lot 
of pain and discomfort due to his back; he cannot lift their 
children; he cannot work out; he has problems sleeping; he 
has been bedridden at times due to back pain; the back pain 
is constant; and he has problems bending, lifting, and 
twisting.

VA treatment records from April 1990 through May 1996 contain 
a December 1992 report which contains the veteran's report of 
being beaten up at a concert, after which the police were 
involved, and complaining of back pain.  The diagnosis was 
abrasions and contusions.

A January 1993 report contains the veteran's report of being 
struck the day before by a car his daughter was driving, and 
being told he had a compound fracture of the first lumbar 
vertebrae.  The "plan" included being seen in the 
orthopedic clinic the following Monday.  There is no record 
in the file of a clinic visit.

A July 1993 VA X-ray report contains impressions of 
compression fracture of L1 of indeterminate age; 
spondylolysis of L5 with mild degree of spondylolisthesis of 
L5 over S1; slight narrowing of the T12-S1 disc interspace.

An October 1995 VA X-ray report contains an impression of 
minimal dorsal (thoracic) spine scoliosis.

An October 1995 VA lumbar spine X-ray report contains 
findings of slight anterior wedging deformity of L1 vertebra, 
presumably old and post-traumatic in nature; spina bifida 
occulta at the S1 level.

An October 1995 VA treatment report contains the veteran's 
report of being in a motor vehicle accident that day and 
having back pain.  An October 1995 orthopedic clinic report, 
being a follow up after the motor vehicle accident, contains 
an assessment of lumbar strain.

An April 1996 VA treatment report contains the veteran's 
report of low back pain for three days, and numbness and 
tingling in his left leg.

A July 1996 VA X-ray report of the lumbar spine contains 
findings of spina bifida occulta at the S1 level, said likely 
to be of no clinical significance; anterior wedge compression 
deformity of L1, estimated to be approximately 60 percent, 
and noted to not appear to be acute; disc space narrowing at 
the L4-5 level; and a pars interarticularis defect 
(spondylolysis) at the L5 level.

During the veteran's July 1996 VA orthopedic examination, 
which report contains information that the examiner reviewed 
the claims file, the following impressions were noted: 
chronic low back strain; degenerative joint disease, spine; 
and reported X-ray evidence of compression fracture at L1, 
secondary to 1993 accident.  A comment to that report noted 
that both spina bifida occulta and spondylolysis were 
reported (as noted above) on the July 1996 VA X-ray report.

A May 1997 VA lumbar spine orthopedic examination report 
contains a comment of mild residual of compression fracture 
at L1.

A May 1997 VA X-ray report contains the same findings as the 
July 1996 report.

An October 1998 VA lumbar spine orthopedic examination report 
contains an impression of recurrent lumbar strain.

An October 1998 VA neurologic examination report contains an 
impression of chronic low back strain, with no neurologic 
sequelae.

As noted above, service connection is in effect for only 
residuals of lumbosacral strain.  The diagnoses noted above, 
of degenerative joint disease of the spine, a compression 
fracture at L1, secondary to a 1993 motor vehicle accident, 
spina bifida occulta and spondylolysis, together with the 
medical evidence of other spine injuries suffered by the 
veteran subsequent to his active duty service, raise the 
question of whether a back disorder other than lumbosacral 
strain is related to service connected residuals of 
lumbosacral strain. 

Accordingly, the veteran's claim must be remanded to the RO 
for an orthopedic specialist examination, together with 
current X-rays and an MRI (magnetic resonance imaging), to 
determine the exact lumbar spine disabilities currently 
suffered by the veteran, and their relationship to his 
service-connected residuals of  lumbosacral strain.  
38 C.F.R. § 19.9.

V.  Conclusion

The Board also notes the most current treatment records in 
the file are from 1998.  Due to the passage of time, all 
current treatment records for the veteran's claimed 
disabilities should be obtained and associated with the 
claims file prior to the examinations specified below.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to afford due process of 
law, and to fulfill its duty to assist, it is the opinion of 
the Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
determine the names and addresses (if 
necessary) of all health care providers 
who have treated his claimed disabilities 
since December 1998.  All records 
identified should be obtained and 
associated with the claims file.  In 
particular, the RO should also obtain and 
associate with the claims file all VA 
medical evidence pertaining to the tests 
and examinations provided the veteran 
with regard to his gastrointestinal 
complaints in 1996-1997, and his 1993 
post-service L1 fractured vertebra (see 
evidence submitted to Board in January 
2001).  In that regard, the RO must 
review the claims file and ensure that 
all notification and development 
action(s) required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed. 
2.  The RO should also obtain, if 
possible, specimens VA [redacted] and VA 
[redacted], as identified in the AFIP letter 
dated in January 2001, and submit those 
specimens to the AFIP for analysis, as 
noted in that letter.  If these specimens 
are not available, a complete and 
sufficient explanation should be noted in 
the claims file.

3.  After completion of the above the 
above, and even if the specimens 
identified above are not located and 
submitted to the AFIP, the veteran should 
be afforded a VA examination by an ear, 
nose, and throat specialist to determine 
the existence and severity of any nose 
disorders.  The claims file and a 
complete copy of this REMAND must be 
provided the examiner for review prior to 
the examination, and the examination 
report must note that the examiner 
reviewed the claims file, including the 
veteran's service medical records, his 
treatment reports, the reports of his 
prior VA examinations, any reports 
obtained under item 1, above, the AFIP 
reports, and the veteran's statements, 
including his hearing transcript.  All 
indicated studies necessary to diagnose 
and render the opinions requested, such 
as X-rays or MRI's (magnetic resonance 
imaging), should be accomplished.

If no nose disorder is diagnosed, the 
examiner is requested to review the AFIP 
reports, to identify any symptomatology 
or pathology found, and to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any such symptomatology 
or pathology is a chronic disability 
resulting from an illness or combination 
of illnesses which, by history, physical 
examination, and laboratory tests, cannot 
be attributed to any known clinical 
diagnosis.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  Also after completion of the above, 
the veteran should be afforded an VA 
examination by a gastroenterologist to 
determine the existence and severity of 
any gastrointestinal disorder found.  The 
claims file and a complete copy of this 
REMAND must be provided the examiner for 
review prior to the examination, and the 
examination report must note that the 
examiner reviewed the claims file, 
including the veteran's service medical 
records, his treatment reports, the 
reports of his prior VA examinations, any 
reports obtained under item 1, above, and 
the veteran's statements, including his 
hearing transcript.  All indicated 
studies necessary to diagnose and render 
the opinions requested, such as X-rays or 
MRI's (magnetic resonance imaging), or 
other tests, should be accomplished.

The gastroenterologist is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any 
gastrointestinal disorder diagnosed is 
related to symptoms present during the 
veteran's periods of active duty 
commencing in February 1987 and ending in 
November 1991. 

If no gastrointestinal disorder is 
diagnosed, the examiner is requested to 
identify any symptomatology or pathology 
found, and to provide an opinion as to 
whether it is at least as likely as not 
that any such symptomatology or pathology 
is a chronic disability resulting from an 
illness or combination of illnesses 
which, by history, physical examination, 
and laboratory tests, cannot be 
attributed to any known clinical 
diagnosis.

4.  Also after completion of the above, 
the veteran should be afforded an VA 
examination by an orthopedic specialist 
to determine the existence and severity 
of any lumbar spine disorder found.  The 
claims file and a complete copy of this 
REMAND must be provided the examiner for 
review prior to the examination, and the 
examination report must note that the 
examiner reviewed the claims file, 
including the veteran's service medical 
records, his treatment reports, the 
reports of his prior VA examinations, any 
reports obtained under item 1, above, and 
the veteran's statements, including his 
hearing transcript.  All indicated 
studies necessary to diagnose and render 
the opinions requested, such as X-rays or 
MRI's (magnetic resonance imaging), or 
other tests, should be accomplished.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any lumbar disorder 
diagnosed was caused by or has been 
aggravated by residuals of lumbosacral 
strain.  If the examiner finds that 
residuals of lumbosacral strain did not 
cause but have aggravated another 
lumbosacral disorder, he or she should 
comment on the extent of the aggravation. 
The examiner is also requested to provide 
an opinion as to what lumbar symptoms or 
pathology are caused by the veteran's 
service-connected residuals of 
lumbosacral strain as distinguished from 
those symptoms or pathology attributable 
to other disorders.  

5.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's claims. 
If not, the reports should be returned as 
inadequate for adjudication or rating 
purposes. 

6.  After completion of any additional 
development necessitated by the above 
requirements, the RO should adjudicate 
all service connection issues on the 
merits, and the increased rating issue, 
on the basis on all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

